 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         )    Case No. 19CR1206-H
                                                       )
12                                Plaintiff,           )
                                                       )    Booking No. 74195-298
                           v.                          )
13                                                     )
                                                       )    JUDGMENT AND ORDER
14   JESUS MANUEL CAMACHO (1),                         )
                                                       )    OF DISMISSAL
15                                Defendant.           )
                                                       )
16                                                     )
17
18          Based upon the motion of the Government (Doc. No. 15), the Court grants the
19   Government’s motion to dismiss without prejudice the Indictment in the above entitled
20   case against Defendant Jesus Manuel Camacho. The Defendant is hereby discharged
21   and the bond is hereby exonerated as to this case only. 1
22          IT IS SO ORDERED AND ADJUDGED.
23
24          DATED: May 1, 2019                   ________________________________
                                                 HONORABLE MARILYN L. HUFF
25
                                                 UNITED STATES DISTRICT JUDGE
26
27          1
              If the bond was secured by a cash deposit and/or property, defense counsel must prepare an
28   order to disburse funds and/or release collateral and submit the proposed order, pursuant to General
     Order 635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
